        Case: 1:20-cv-00110-JMV Doc #: 28 Filed: 09/01/21 1 of 1 PageID #: 869




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

BEVERLY KAY MEDLEY                                                                         PLAINTIFF

v.                                                  CIVIL ACTION NO.: 1:20-cv-110-JMV

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY                                                                          DEFENDANT


                                                ORDER

        Before the Court are Plaintiff’s motion [25] for attorney fees pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and Defendant’s response [27] in

opposition. For the reasons stated in Defendant’s response, Plaintiff’s EAJA motion is DENIED

as premature. Plaintiff may reurge her motion at an appropriate time after the judgment in this

case has become final.

        SO ORDERED this 1st day of September, 2021.



                                         /s/ Jane M. Virden
                                         U.S. Magistrate Judge
